In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
Nos. 17-3179 & 17-3194
STACY HARRINGTON,
                                                 Plaintiff-Appellant,

                                 v.

NANCY A. BERRYHILL, Acting Commissioner of Social Secu-
rity,
                                     Defendant-Appellee,

                                and
ANDREW BANKS,
                                                 Plaintiff-Appellant,

                                 v.

NANCY A. BERRYHILL, Acting Commissioner of Social Secu-
rity,
                                     Defendant-Appellee.


                     ____________________

        Appeals from the United States District Court for the
 Southern District of Indiana, Terre Haute Division, and the Northern
               District of Indiana, Ft. Wayne Division.
       No. 2:16-cv-129, Jane Magnus Stinson, Chief Judge, and
        No. 1:15-cv-400, Susan L. Collins, Magistrate Judge.
                     ____________________
2                                       Nos. 17-3179 & 17-3194

              IN CHAMBERS — DECEMBER 4, 2017
                   ____________________

    Before HAMILTON, Circuit Judge.
   HAMILTON, Circuit Judge. I write this short in-chambers
opinion because it might help counsel streamline the fair pro-
cessing of motions before our court concerning case manage-
ment. This opinion is intended as a practical gloss on this
court’s Operating Procedure 1, available on the court’s public
website, as well as Federal Rule of Appellate Procedure 27.
The bottom line: If you want this court to act quickly on your
case-management motion, contact opposing counsel and ask
whether they will or will not oppose the motion.
    In these two similar appeals from actions of the Social Se-
curity Administration, the appellants have filed a motion to
consolidate the appeals, to adopt a briefing schedule, and to
allow briefs that are a little longer than would be allowed in
each appeal by itself. The motion asserts that both the facts
and the legal issues in the appeals are essentially identical.
When the motion was filed, it was referred to me as the mo-
tions judge for the week.
    While the motion seemed sensible, this is an adversarial
system. Experience teaches that case-management matters—
even matters as mundane as brief length, briefing schedules,
and consolidation—can sometimes have tactical or strategic
effects for the parties that courts cannot predict reliably. The
court has the option of reaching out to opposing parties and
inviting a response, and often does so. Another option for the
court is to wait a couple of weeks or so to see if any other party
responds. (Rule 27(a)(3)(A) allows ten days for a response, at
Nos. 17-3179 & 17-3194                                         3

least in the absence of a more specific order.) In this case, I
opted for the latter, passive route, and no response was filed.
    To avoid the delay inherent in the sort of caution I exer-
cised here, counsel have their own option for speeding things
up: contact counsel for the opposing parties and ask if they
will consent to the motion, or at least state that they will not
oppose it. Then tell the court in the motion that the other par-
ties consent to or will not oppose the motion. With that mes-
sage, the court can be confident that it need not wait to protect
the interests of the other parties.
    That said, the motion to consolidate is granted. Appeal
Nos. 17-3179 and 17-3194 are consolidated for purposes of
briefing and disposition. Briefing will proceed as follows:
    The joint consolidated brief and required short appendix
of appellants Harrington and Banks shall be filed no later than
January 3, 2018, with a word limit of 16,500 words.
   A consolidated brief of appellee shall be filed no later than
February 2, 2018, with a word limit of 16,500 words.
    Any joint consolidated reply brief for appellants shall be
filed no later than February 16, 2018, with a word limit of
8,500 words.
                                                SO ORDERED.